Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 2: “shortening” should be changed to --shorten--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-16, and 18-19 of U.S. Patent No. 10,328,946. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all of the limitations of the presently presented claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining an alertness of an operator of a vehicle system. 
The limitation of determining an alertness of an operator of a vehicle system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more processors configured to...,” nothing in the claims precludes the determining from practically being performed in the mind.  For example, but for the “one or more processors configured to...” language, “determine” in the context of this claim encompasses a passenger observing an operator for signs of fatigue to determine an alertness of the operator of a vehicle system.  Similarly, the limitation of generating operator input requests, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “the one or more processors also configured to...” language, “generate” in the context of this claim encompasses a passenger determining how frequently the passenger should ask the operator if they are alert enough to continue operating the vehicle system and requesting a response from the operator when the passenger determines it is necessary.  If a claim limitation, under its broadest 
This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element - using one or more processors to perform both the determining and generating steps.  The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of determining an alertness and generating a request) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining an d generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1-9 and 13-19 are not patent eligible.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US Publication No. 2009/0267777).
Kumar teaches:
Re claim 1.  A system comprising:
one or more processors (controller 1004, Figure 2) configured to determine an alertness of an operator of a vehicle system (abstract; and paragraph [0031]), the one or more processors also configured to generate operator input requests that are separated in time by a dynamically changing temporal delay (paragraphs [0021-0022 and 0024]), the one or more processors configured to change a duration of the temporal delay based at least in part on the alertness of the operator that is determined (paragraphs [0021-0022 and 0024]).

Re claim 2.  Wherein the one or more processors determine the alertness of the operator based on one or more differences between a current operator behavior and a historical operator behavior (paragraph [0024]: response time continuously decreases).

Re claim 3.  Wherein the one or more processors are configured to change the duration of the temporal delay regardless of a moving speed of the vehicle system (paragraph [0024]).

Re claim 6.  Wherein the one or more processors are configured to shortening the duration of the temporal delay responsive to the alertness of the operator indicating that the operator is less alert than a previous time (paragraph [0024]). 

Re claim 7.  Wherein the one or more processors are configured to determine that the operator is less alert responsive to the 19316308-1 (551-255US)alertness decreasing from a previously determined alertness (paragraph [0024]).

Re claim 13.  A method comprising:
determining an alertness of an operator of a vehicle system (abstract; and paragraph [0031]); and
changing a duration of a temporal delay between successive input requests provided by an alerter system of the vehicle system based at least in part on the alertness of the operator that is determined (paragraphs [0021-0022, and 0024]).

Re claim 14.  Wherein the alertness of the operator is determined based on one or more differences between a current operator behavior and a historical operator behavior (paragraph [0024]: response time continuously decreases).

Re claim 15.  Wherein changing the temporal delay between the successive input requests occurs regardless of a moving speed of the vehicle system (paragraph [0024]).

Re claim 18.  A system comprising:
one or more processors (controller 1004, Figure 2) configured to automatically instruct an alerter system to generate requests for operator input at time intervals to maintain an alertness of an operator controlling a powered system (paragraphs [0021-0022]), the one or more processors also configured to direct the alerter system to change the time intervals between the requests and to change a type of the requests based on a change in the alertness of the operator (paragraphs [0021-0022 and 0024-0025]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Publication No. 2009/0267777).
The teachings of Kumar have been discussed above.  Kumar fails to specifically teach: (re claim 4) wherein the one or more processors are configured to increase the duration of the temporal delay between the input requests responsive to the alertness of (re claim 5) wherein the one or more processors are configured to determine that the operator is alert responsive to the alertness increasing from a previously determined alertness; (re claim 16) wherein the duration of the temporal delay is increased responsive to the alertness of the operator indicating that the operator is alert; (re claim 17) wherein the alertness of the operator indicates that the operator is alert when the alertness as determined by the monitoring system one or more of exceeds a designated threshold score or increases from a previously determined alertness; and (re claim 19) wherein the one or more processors are configured to direct the alerter system to increase a time delay between successive requests for operator input responsive to the alertness of the operator increasing and to direct the alerter system to decrease the time delay responsive to the alertness of the operator decreasing.
Kumar teaches decreasing the temporal delay responsive to the operator being slow to respond at paragraph [0024] so as to more closely monitor drowsy operators.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to do the inverse of decreasing the temporal delay responsive to the operator being slow to respond so that alert operators don’t experience nuisance alerts.  

Kumar fails to specifically teach: (re claim 8) wherein the one or more processors are configured to change a type of the input requests based on the alertness of the operator by switching from visually providing the input requests to audibly providing the input requests.

 
Kumar fails to specifically teach: (re claim 9) wherein the one or more processors are configured to change a type of the input requests based on the alertness of the operator by switching from audibly providing the input requests to visually providing the input requests.
Kumar does teach, at paragraphs [0022-0023 and 0031], both visually communicating alerts and audibly communicating alerts, as well as modifying an alert during an alert countdown if an operator is not responding to the alert in a timely manner.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to switch from audibly providing the alert to visually providing the alert since Kumar teaches modifying an alert if an operator is not responding to the alert in a timely manner as well as providing both visual and audible alerts to an operator.  Switching the type of alert when an operator is not responding to one type of alert may provoke an operator to respond by engaging a different one of the operator’s senses.    

(re claim 10) wherein the one or more processors are configured to automatically apply a brake of the vehicle system responsive to the alertness of the operator decreasing below a designated threshold score; and (re claim 11) wherein the one or more processors are configured to automatically switch from automatic control of movement of the vehicle system to manual control of the movement of the vehicle system responsive to the alertness of the operator decreasing.
Kumar does teach, at paragraphs [0024 and 0031] applying a braking system in response to monitoring the alertness of an operator by evaluating the accuracy of the query response, the response time during an alert countdown, and evaluating the operator’s performance over time.  Kumar further teaches, at paragraph [0022], switching from an automatic mode to a manual mode when an operator is not sufficiently alert.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to use a scoring system with a set threshold so that the system behaves in a predictable manner every time and does not activate the brakes or a manual mode when the operator makes a minor error in response to the alert.  

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Publication No. 2009/0267777) as applied to claims 1 and 18 above, and further in view of Alasry et al. (US Patent No. 9,925,872).
The teachings of Kumar have been discussed above.  Kumar fails to specifically teach: (re claim 12) wherein the one or more processors are configured to (re claim 20) wherein the one or more processors are configured to direct a controller of the powered system to automatically change from manual control of the powered system to automatic control of the powered system responsive to a decrease in the alertness of the operator.
Alasry teaches, at 116, Figure 2; and column 4, line 65 through column 5, line 46, if a detected driver alertness falls below a predetermined threshold, activating an autonomous drive module to take over drive control of a vehicle since the driver is unable to operate the vehicle.  As a driver’s alertness decreases, the vehicle may increase the adaptive cruise control following distance, thus reducing the ability of the system to follow other vehicles closely.  This less aggressive driving allows more time for a driver or autonomous system to respond to changing traffic conditions.    
In view of Alasry’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Kumar, (re claim 12) wherein the one or more processors are configured to automatically switch from manual control of the movement of the vehicle system to reduced operation automatic control of the movement of the vehicle system responsive to the alertness of the operator decreasing; and (re claim 20) wherein the one or more processors are configured to direct a controller of the powered system to automatically change from manual control of the powered system to automatic control of the powered system responsive to a decrease in the alertness of the operator; since Alasry teaches if a detected driver alertness falls below a predetermined threshold, activating an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SPENCER D PATTON/Primary Examiner, Art Unit 3664